Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 1 of 6
Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 2 of 6
Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 3 of 6
Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 4 of 6
Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 5 of 6
Case 1:19-bk-11237-SDR   Doc 4 Filed 03/25/19 Entered 03/25/19 13:43:09   Desc
                         Main Document    Page 6 of 6
